Title: From Thomas Jefferson to Gilbert Merritt, 10 July 1821
From: Jefferson, Thomas
To: Merritt, Gilbert

Monticello
July 10. 21.I thank you, Sir, for the No of the Republican Sentinel which you have been so kind as to send me. I duly honor every effort to cherish the republican principles of our government and to counteract every machination to sever the Union of our states. that union is second in my wishes to no principle but that of living under a republican government. as to these things however I repose myself willingly on those who are charged with their care, and withdrawing from all attention or intermedling with what is going on, I read but a single newspaper, that is of my own state, and cheifly for the advertisements. accept the assurance of my respect.Th: Jefferson